Citation Nr: 1627282	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-11 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than July 7, 2008, for the establishment of service connection for asthma.

[Service connection claims for his back, left knee, right foot, hearing loss, hypersensitivity to fire ant bites, obstructive sleep apnea, and diabetes will be addressed in a separate appeal.] 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to July 1977, May 1986 to October 1993, and from September 2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

The Board notes that the Veteran has a separate appeal pending with respect to service connection claims for his back, left knee, right foot, hearing loss, hypersensitivity to fire ant bites, obstructive sleep apnea, and diabetes.  

The Veteran testified before a now retired Veteran's Law Judge with respect to these other issues.  They will be addressed in a separate decision once it is determined if the Veteran would like an additional BVA hearing as the Veteran's Law Judge he previously testified before has now retired.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for asthma was received by the VA on May 28, 2002; within one year of separation from service.  The RO denied his claim in a July 2003 rating decision; the Veteran did not timely appeal, and it became final. 

2.  The Veteran filed a claim to reopen on August 16, 2004; the RO denied his claim in a May 2005 rating decision.  The Veteran filed a timely notice of disagreement; a May 2006 statement of the case was issued.  Although the Veteran filed an in-lieu of VA-9, it was untimely.  The Veteran initiated an appeal regarding the timeliness of his substantive appeal, he subsequently withdrew the appeal regarding the untimeliness of his appeal in July 2008.  The May 2005 rating decision therefore became final.

3.  A March 17, 2006 statement was considered as a claim to reopen, and the RO once again denied a claim for asthma in an April 2007 rating decision; although the Veteran filed a timely notice of disagreement and a December 2007 statement of the case was issued; the Veteran failed to file a substantive appeal and the decision became final. 

4.  In a statement received by the RO on July 7, 2008, the Veteran submitted a claim to reopen a claim of entitlement to service connection for asthma. 

5.  In August 2010, the RO granted entitlement to service connection for asthma, and assigned an effective date of July 7, 2008. 


CONCLUSIONS OF LAW

1.  The July 2003, May 2005, and April 2007 rating decisions that denied service connection for asthma are final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.202, 20.302, 20.1103 (2015).

2.  The criteria for an effective date earlier than July 7, 2008, for the award of service connection for asthma have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In deciding this case based on its application of the law to the pertinent facts, the Board notes that the "date of receipt" of claim means the date on which the claim was received by VA, except as to specific provisions for claims received in the State Department, the Social Security Administration, or the Department of Defense.  38 C.F.R. § 3.1(r).  

In this case, the Veteran seeks an effective date earlier than July 7, 2008, for the grant of service connection for asthma.  He asserts that the grant of service connection should go back to 2003.  

The Veteran initially filed a service connection claim for asthma in May 2002.  The RO, in a July 2003 rating decision denied his claim.  Although the Veteran filed a request for reconsideration in August 2004, which could broadly be construed by the Board as a notice of disagreement, it was untimely to the July 2003 rating decision (as it was filed over a year following notification of the rating decision).  

As such, the Board finds that the Veteran did not timely appeal the July 2003 rating decision and it became final. 

The Veteran's claim for reconsideration, filed on August 16, 2004 was subsequently denied by the RO in a May 2005 rating decision.  The Veteran filed a timely notice of disagreement and a May 2006 statement of the case (SOC) was issued.  The Veteran did not file a timely substantive appeal with this decision, and it became final.  The Board notes that a May 16, 2006 statement from the Veteran requested that another copy of the SOC be mailed to him as he had not received the May 2006 SOC.  A notation by the RO indicates that an additional copy of the SOC was mailed to the Veteran on May 22, 2006.  A statement which could be broadly construed as a substantive appeal was not filed until August 4, 2008, several weeks following the deadline to submit such statement.  The RO notified the Veteran in a December 2006 letter that his statement received on August 4, 2006 was not timely as it had been filed outside of the one year following notification of the adverse decision and after 60 days from the SOC the case sent to him, wherever is later.  

Although the Veteran initiated an appeal regarding the timeliness of his substantive appeal, he subsequently withdrew the appeal regarding the untimeliness of his appeal in July 2008.  The May 2005 rating decision therefore became final.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

A March 17, 2006 statement was considered by the RO as a claim to reopen, and the RO once again denied a claim for asthma in an April 2007 rating decision.  Although the Veteran filed a timely notice of disagreement and a December 2007 statement of the case was issued; the Veteran failed to file a substantive appeal and the decision became final. 

In a statement received by the RO on July 7, 2008, the Veteran submitted a claim to reopen a claim of entitlement to service connection for asthma.  In April 2009 the RO once again denied his claim.  The Veteran initiated an appeal.  

In an August 2010 rating decision, the RO granted entitlement to service connection for asthma, and assigned an effective date of July 7, 2008.  The Veteran appealed, stating that an earlier effective date is warranted. 

While the Board understands the Veteran's concerns, the Board finds that there is no basis to grant an effective date prior to July 7, 2008, for the award of service connection for asthma.  In fact, the Board concludes that an effective date prior to July 7, 2008, is legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400( r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, '[d]ate of receipt of claim or date entitlement arose, whichever is later').  The Veteran's application to reopen the claim for service connection for asthma was granted based upon his July 7, 2008 claim for service connection for asthma.  This is the earliest effective date possible based upon the facts in this case and the law and regulations.  See Id.

In summary, after the RO's initial decision to deny his claim in July 2003, the one year appeal period expired for the Veteran to file a notice of disagreement.  An August 2004 statement which could have been construed as a notice of disagreement was not timely.  The Veteran's statement was construed as a new claim and was subsequently denied in a May 2005 rating decision.  The Veteran was sent a May 2006 Statement of the Case, to which he filed an in-lieu of VA-9 in August 2006.  Unfortunately, when he filed his August 2006 statement, the 60-day appeal period had expired after the Veteran was sent the May 2006 Statement of the Case, and the one-year period from the date of mailing of the May 2005 rating decision expired (see 38 C.F.R. § 20.302(b)).  The Veteran was informed of the untimeliness of his August 2006 statement and he eventually perfected an appeal regarding the timeliness of his VA-9.  Nevertheless, he withdrew this appeal in July 2008.  

The RO once again considered a claim to reopen in an April 2007 rating decision.  The Veteran filed a timely notice of disagreement and a December 2007 statement of the case was filed.  The Veteran failed to file a timely substantive appeal.  The rating decision became final.  The record contains no statement or communication submitted to VA that constitutes a request to reopen his claim until July 7, 2008.  

The law and regulations provide that the effective date of an award based on a claim reopened after a final disallowance, as is the case here, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (emphasis added).  Because his application to reopen his service connection claim for asthma was not received by the VA until July 7, 2008, regardless of whether entitlement to compensation benefits arose at an earlier date, he is not entitled to an earlier effective date prior to July 7, 2008, as a matter of law.  

In conclusion, the Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  As the weight of the evidence is against the Veteran's claim for an earlier effective date for service connection for asthma, the Board is unable to grant the benefits sought. 

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Discussion of the Veteran's October 2015 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an effective date earlier than July 7, 2008, for the establishment of service connection for asthma, is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


